DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/830,568, filed on December 4, 2017.
Information Disclosure Statement
3.	The information disclosure statement submitted on March 29, 2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16/733,466 (U.S. Patent Application Publication # 10,999,841 B2) (hereinafter refer as An et al. of ‘090 B2), claims 1-8 of copending Application No. 15/830,568 (U.S. Patent Application Publication # 10,568,090 B2) (hereinafter refer as An et al. of ‘090 B2) and claims 1-5 of copending Application No. 14/450,059 (U.S. Patent Application Publication # 9,877,320 B2) (hereinafter refer as An et al. of ‘320 B2).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claims 1-3 and 7-8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5-6 of copending application An et al. of ‘841 B2, claims 1 and 3-4 of copending application An et al. of ‘090 B2, and claim 1 of copending application An et al. of ‘320 B2.
Claims 1-3 and 7-8 of An et al. of the Instant Application
Claims 1 and 5-6 of ‘841 B2 
Claims 1 and 3-4 of An et al. of ‘090 B2
Claim 1 of An et al. of ‘320 B2
Limitation 1:
receiving a first uplink data frame from a STA; (Claim 1) 

allocating a transmission time slot for a group of stations (STAs) including the STA; and 

transmitting a beacon frame including transmission time slot information and group information. (Claim 7)
Limitation 1: receiving a first uplink data frame from a STA; (Claim 1)

allocating a transmission time slot for a group of stations (STAs) including the STA; and 

transmitting a beacon frame including transmission time slot information and group information. (Claim 5)
Limitation 1:receiving a first uplink data frame from a STA; (Claim 1)

allocating a transmission time slot for a group of stations (STAs) including the STA; and 

transmitting a beacon frame including transmission time slot information and group information. (Claim 3)
Limitation 1: 
allocating a transmission time slot for a group of stations (STAs), which comprises one or more STAs;

transmitting a beacon frame including transmission time slot information and group information;

receiving an uplink frame from a STA of the group of STAs within the transmission time slot; and 
Limitation 2:
5transmitting, to the STA, based on a downlink data to be transmitted to the STA being present, a first downlink data frame in response to the first uplink data frame, (Claim 1)


Limitation 2: transmitting, to the STA, based on a downlink data to be transmitted to the STA being present, a first downlink data in response to the first uplink data frame, (Claim 1)

Limitation 2: transmitting, when a downlink data to be transmitted to the STA is present, a first downlink data frame in response to the first uplink data frame without sending back an acknowledgement frame with regard to the first uplink data frame, (Claim 1)
Limitation 2: transmitting an acknowledgement frame in response to the uplink frame to the STA within the transmission time slot, 
Limitation 3: wherein, based on the first downlink data frame being successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA; (Claim 2)

wherein the transmission time slot information indicates a time duration allocated to the group within a beacon interval between two consecutive beacon frames,
 
wherein the group information indicates one or more STAs belonging to the group, and  

20wherein one or more STAs are assigned sub time slot to access a medium in contention within the transmission time slot.(Claim 8)
Limitation 3:  wherein, based on the first downlink data frame being successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA; (Claim 1)  
 
wherein the transmission time slot information indicates a time duration allocated to the group within a beacon interval between two consecutive beacon frames,
 
wherein the group information indicates one or more STAs belonging to the group, and  

20wherein one or more STAs are assigned sub time slot to access a medium in contention within the transmission time slot.(Claim 6)  

Limitation 3: wherein, when the first downlink data frame is successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA; (Claim 1)
Limitation 3: wherein the transmission time slot information indicates a time duration allocated to the group of STAs within a beacon interval between two consecutive beacon frames, wherein the group information indicates the one or more STAs belonging to the group of STAs, wherein the STA is assigned a corresponding partition, within the transmission time slot, to access a medium in contention, and wherein the acknowledgement frame is transmitted in same partition as the corresponding partition assigned to the STA.
Limitation 4:
receiving a second uplink data frame from the STA in response to the first downlink data frame, and (Claim 1)
Limitation 4: receiving a second uplink data frame from the STA in response to the first downlink data frame, (Claim 1)
Limitation 4: receiving a second uplink data frame from the STA in response to the first downlink data frame, (Claim 1)
Limitation 4: N/A
Limitation 5:
wherein, based on the second uplink data frame being successfully received by the AP, the successful reception of the second uplink data frame is accepted as a successful acknowledgement of the first downlink data frame by the AP. (Claim 3)
Limitation 5: 10wherein, based on the second uplink data frame being successfully received by the AP, the successful reception of the second uplink data frame is accepted as a successful acknowledgement of the first downlink data frame by the AP; and (Claim 1)

Limitation 5:
wherein, when the second uplink data frame is successfully received by the AP, the successful reception of the second uplink data frame is accepted as a successful acknowledgement of the first downlink data frame by the AP; and (Claim 1)
Limitation 5: N/A
Limitation 6: transmitting, based on the downlink data to be transmitted to the STA being not present, 10to the STA, an acknowledgement frame in response to the second uplink data frame. (Claim 1)
Limitation 6: 60 515transmitting, based on the downlink data to be transmitted to the STA being not present, to the STA, an acknowledgement frame in response to the second uplink data frame. (Claim 1) 

Limitation 6:
terminating, when the downlink data to be transmitted to the STA is not present, a frame exchange with the STA by sending the acknowledgement frame in response to the second uplink data frame. (Claim 1)
Limitation 6: N/A


Regarding claim 5, and as applied to claim 2 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application merely broadens the scope of claim 3 of copending application An et al. of ‘841 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claim 6, and as applied to claim 2 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application merely broadens the scope of claim 4 of copending application An et al. of ‘841 B2 and claim 2 of copending application An et al. of ‘090 B2 by eliminating the elements and their functions of the claims as set forth below.

Regarding claims 9-11 and 15-16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 11-12 of copending application An et al. of ‘841 B2 and claim 1, claims 5 and 7-8 of copending application An et al. of ‘090 B2 and claim 1 of copending application An et al. of ‘320 B2.
Claims 9-11 and 15-16 of An et al. of the Instant Application 
Claims 7 and 11-12 of ‘841 B2
Claims 5 and 7-8 of An et al. of ‘090 B2
Claim 6 of An et al. of ‘320 B2
Limitation 1: a communication module; 
at least one processor; and
 
5at least one computer memory operable connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
 
receiving a first uplink data frame from a STA; (Claim 9)
 
allocate a transmission time slot for a group of stations (STAs) including the STA, and 

transmit a beacon frame including transmission time slot information and group information.(Claim 15)
Limitation 1: a communication module; 
5at least one processor; and
 
at least one computer memory operable connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 

receiving a first uplink data frame from a STA;
 

allocating a transmission time slot for a group of stations (STAs) including the STA, and 

transmitting a beacon frame including transmission time slot information and group 20information. 
(Claim 11)
Limitation 1: a radio frequency (RF) unit for sending and/or receiving radio signals; and 

a processor, wherein the processor is configured to:

receive a first uplink data frame from a STA, 

allocate a transmission time slot for a group of stations (STAs) including the STA, and 

transmit a beacon frame including transmission time slot information and group information.(Claim 7)
Limitation 1: 
a radio frequency (RF) unit for sending and/or receiving radio signals; and 

a processor, wherein the processor is configured 

to allocate a transmission time slot for a group of stations (STAs), which comprises one or more STAs, and

to transmit a beacon frame including transmission time slot information and group information to receive an uplink frame from a STA of the group of STAs within the transmission time slot and 
Limitation 2:
transmitting, to the STA, based on a downlink data to be transmitted to the STA being 10present, a first downlink data in response to the first uplink data frame, (Claim 9)

Limitation 2: transmitting, to the STA, based on a downlink data to be transmitted to the STA being present, a first downlink data in response to the first uplink data frame,

Limitation 2: transmit, when a downlink data to be transmitted to the STA is present, a first downlink data frame in response to the first uplink data frame without sending back an acknowledgement frame with regard to the first uplink data frame, 
Limitation 2:  transmit an acknowledgement frame in response to the uplink frame to the STA within the transmission time slot,
Limitation 3:
wherein, based on the first downlink data frame being successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA. (Claim 10)  

wherein the transmission time slot information indicates a time duration allocated to the group within a beacon interval between two consecutive beacon frames, 

wherein the group information indicates one or more STAs belonging to the group, and

wherein one or more STAs are assigned sub time slot to access a medium in contention within the transmission time slot. (Claim 16)
Limitation 3:  10wherein, based on the first downlink data frame being successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA;  

wherein the transmission time slot information indicates a time duration allocated to the group within a beacon interval between two consecutive beacon frames, 

wherein the group information indicates one or more STAs belonging to the group, and 

wherein one or more STAs are assigned sub time slot to access a medium in contention within the transmission time slot.
(Claim 12)  

Limitation 3: wherein, when the first downlink data frame is successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA; 

wherein the transmission time slot information indicates a time duration allocated to the group within a beacon interval between two consecutive beacon frames, 

wherein the group information indicates one or more STAs belonging to the group, and

wherein one or more STAs are assigned sub time slot to access a medium in contention within the transmission time slot. (Claim 8)  


Limitation 3: wherein the transmission time slot information indicates a time duration allocated to the group of STAs within a beacon interval between two consecutive beacon frames, 

wherein the group information indicates one or more STAs belonging to the group of STAs, 

wherein the STA is assigned a corresponding partition, within the transmission time slot, to access a medium in contention, and 

wherein the acknowledgement frame is transmitted in same partition as the corresponding partition assigned to the STA.
Limitation 4:
receiving a second uplink data frame from the STA in response to the first downlink data frame, and (Claim 9) 

Limitation 4: receiving a second uplink data frame from the STA in response to the first downlink data frame,
Limitation 4: receive a second uplink data frame from the STA in response to the first downlink data frame, 
Limitation 4: N/A
Limitation 5: wherein, based on the second uplink data frame being successfully received by the AP, the successful reception of the second uplink data frame is accepted as a successful acknowledgement of the first downlink data frame by the AP. (Claim 11)
Limitation 5: 15wherein, based on the second uplink data frame being successfully received by the AP, the successful reception of the second uplink data frame is accepted as a successful acknowledgement of the first downlink data frame by the AP; and 


Limitation 5:
wherein, when the second uplink data frame is successfully received by the AP, the successful reception of the second uplink data frame is accepted as a successful acknowledgement of the first downlink data frame by the AP; and 
Limitation 5: N/A
Limitation 6: transmitting, based on the downlink data to be transmitted to the STA being not present, to the STA, an acknowledgement frame in response to the second uplink data frame. (Claim 9)
Limitation 6: 60 51520transmitting, based on the downlink data to be transmitted to the STA being not present, to the STA, an acknowledgement frame in response to the second uplink data frame.

Limitation 6:
terminate, when the downlink data to be transmitted to the STA is not present, a frame exchange with the STA by sending the acknowledgement frame in response to the second uplink data frame.
Limitation 6: 


Regarding claim 13, and as applied to claim 10 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application merely broadens the scope of claim 9 of copending application An et al. of ‘841 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claim 14, and as applied to claim 10 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application merely broadens the scope of claim 10 of copending application An et al. of ‘841 B2 and claim 6 of copending application An et al. of ‘090 B2 by eliminating the elements and their functions of the claims as set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. Patent Application Publication # 2013/0301551 A1) in view of Flammer, III (U.S. Patent Application Publication # 2010/0061350 A1).
Regarding claim 1, Ghosh et al. teach a method for communicating in a wireless local area network (WLAN), by an access point (AP), the method comprising:
receiving a first uplink data frame from a STA (Fig.11 @ 1104); 
5transmitting, to the STA, based on a downlink data to be transmitted to the STA being present, a first downlink data frame in response to the first uplink data frame (Fig.11 @ 1110),
receiving a second uplink data frame from the STA in response to the first downlink data frame (Fig.11 @ 1112), and 
However, Ghosh et al. fail to explicitly teach transmitting, based on the downlink data to be transmitted to the STA being not present, 10to the STA, an acknowledgement frame in response to the second uplink data frame.
Flammer III teaches a method for transmitting, based on the downlink data to be transmitted to the STA being not present, 10to the STA, an acknowledgement frame in response to the second uplink data frame. (read as APs executing a mechanism to “aggregate, or stack, transmitted response communications, e.g., transmitting multiple acknowledgements (ACKs), in a single packet to one or more sources of received packets.” (Paragraph [0017])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for stacking acknowledgement transmissions into a single packet as taught by Flammer,III within the AP capable to generate and transmit uplink and downlink as taught by Ghosh et al. for the purpose of optimizing broadcasting data acknowledgements for a group of stations in communication network.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (U.S. Patent Application Publication # 2015/0124722 A1), in view of Ghosh et al. (U.S. Patent Application Publication # 2013/0301551 A1), and Flammer, III (U.S. Patent Application Publication # 2010/0061350 A1).
Regarding claim 9, Seok teach an access point (AP) (Fig.23 @ 10) for communication in a wireless local area network (WLAN) (Fig(s).1-4 and 23), comprising:
a communication module (Fig.23 @ 13); 
at least one processor (Fig.23 @ 11); and 
5at least one computer memory (Fig.23 @ 12) operable connectable to the at least one processor (Fig.23 @ 11) and storing instructions that, when executed by the at least one processor (Fig.23 @ 11), perform operations.(read as software (Paragraph [0252]))
However, Seok fails to explicitly teach receiving a first uplink data frame from a STA; 
transmitting, to the STA, based on a downlink data to be transmitted to the STA being 10present, a first downlink data in response to the first uplink data frame, 
receiving a second uplink data frame from the STA in response to the first downlink data frame, and
Ghosh et al. teach an access point (AP) (Fig.11 @ 170) for communication in a wireless local area network (WLAN) (Fig.11), comprising: 
receiving a first uplink data frame from a STA (Fig.11 @ 1104); 
transmitting, to the STA, based on a downlink data to be transmitted to the STA being 10present, a first downlink data in response to the first uplink data frame (Fig.11 @ 1110), 
receiving a second uplink data frame from the STA in response to the first downlink data frame (Fig.11 @ 1112), and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to generate and transmit downlink data to one or more STAs and receive uplink data from one or more STAs as taught by Ghosh within the AP as taught by Seok et al. for the purpose of improving data scheduling of devices in communication network.
 However, Seok and Ghosh et al. fail to explicitly teach transmitting, based on the downlink data to be transmitted to the STA being not present, to the STA, an acknowledgement frame in response to the second uplink data frame. 
Flammer III teaches a method for transmitting, based on the downlink data to be transmitted to the STA being not present, 10to the STA, an acknowledgement frame in response to the second uplink data frame. (read as APs executing a mechanism to “aggregate, or stack, transmitted response communications, e.g., transmitting multiple acknowledgements (ACKs), in a single packet to one or more sources of received packets.” (Paragraph [0017])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for stacking acknowledgement transmissions into a single packet as taught by Flammer,III the function to generate and transmit downlink data to one or more STAs and receive uplink data from one or more STAs as taught by Ghosh within the AP as taught by Seok et al. for the purpose of optimizing broadcasting data acknowledgements for a group of stations in communication network.
Allowable Subject Matter
6.	Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 10, and as applied to claims 1 and 9 above, the best prior art found during the examination of the present, Ghosh et al. (U.S. Patent Application Publication # 2013/0301551 A1) teach “method may include sending a first message to one or more stations (STAs) that comprises a beamformee capability element that indicates the AP is capable of Very High Throughput (VHT). The method may include receiving one or more second messages from the one or more STAs, wherein the one or more second messages each comprise a beamformer capability element. The method may include determining a group for each of the one or more STAs based at least partially on the beamformer capability element. The method may include sending at least one third message that indicates the group to which each of the one or more STAs is assigned, wherein the group is based on the beamformer capability element and the group indicates uplink (UL) transmission information to be used by the STA for UL transmissions.” (Paragraph [0005]), in view of Flammer, III (U.S. Patent Application Publication # 2010/0061350 A1) teach APs executing a mechanism to “aggregate, or stack, transmitted response communications, e.g., transmitting multiple acknowledgements (ACKs), in a single packet to one or more sources of received packets.” (Paragraph [0017]) and Seok (U.S. Patent Application Publication # 2015/0124722 A1) teach an “AP 10 may include a processor 11, a memory 12, and a transceiver 13.”(Paragraph [0248]), fail to disclose: “wherein, based on the first downlink data frame being successfully received by the STA, the successful reception of the first downlink data frame is accepted as a successful acknowledgement of the first uplink data frame by the STA.”
	Claims 3-8 and 11-16 are also allowed by virtue of its dependency on claims 2 and 10. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kneckt et al. (U.S. Patent Application Publication # 2015/0296507 A1)  teach “After the UL data is transmitted to the APs 102 to 104, the AP 102 may then transmit DL data frames 408 (one or more) to the STA 100 and receive an ACK 410 from the STA 100.”(Paragraph [0032])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 27, 2022